            Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 1 of 8



                  IN THE UNITED5./..AMSFISTRICT COURT
                  F()R THE MIDDLE DISTR1eT OF ALABAMA
                               951.41412RNmyENON
                                OFF:LA P
ASHTON McLENDON,
JALISSIA CHISLUM,&               :[4'`
SHERYLNN LIPTROT,

       PLAINTIFFS,

 vs.                                          CV NO.:                 (
                                                               IC? -cv, 003

WEXFORD HEALTH SOURCES,
Inc.,

       DEFENDANT.                             JURY TRIAL DEMANDED

                                         COMPLAINT

I.     JURISDICTION

       1.      The jurisdiction ofthis Court is invoked pursuant to 28 U.S.C. §§ 1331,

1343(4), 2201 and 2202, and pursuant to the Fair Labor Standards Act(TLSA"),

29 U.S.C. § 201, et seq. District Court jurisdiction exists pursuant to 29 U S.0 §§

216(b),217,and 28 U.S.C.§ 1331. Thejurisdiction ofthis Court is invoked to secure

the protection and redress the deprivation of rights secured by the FLSA.

II.    PARTIES

       2.      Plaintiff, Ashton McLendon ,(hereinafter "Plaintiff') is a resident of

Ozark, Dale County, Alabama, and performed work for the Defendant in the

counties composing the Middle District of Alabama during the events of this case.

Plaintiff was an employee within the contemplation of 29 U.S.C. § 203(e)(1). Thus,
        Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 2 of 8



pursuant to 28 U.S.C. § 1391(b), venue for this action lies in the Middle District,

Southern Division.

      3.     Plaintiff, Jalissia Chislum, (hereinafter "Plaintiff') is a resident of

Ozark, Dale County, Alabama, and performed work for the Defendant in the

counties composing the Middle District of Alabama during the events of this case.

Plaintiff was an employee within the contemplation of 29 U.S.C. § 203(e)(1). Thus,

pursuant to 28 U.S.C. § 1391(b), venue for this action lies in the Middle District,

Southern Division.

      4.     Plaintiff, Sherlynn Liptrot, (hereinafter "Plaintiff') is a resident of

Ariton, Dale County, Alabama, and performed work for the Defendant in the

counties composing the Middle District of Alabama during the events of this case.

Plaintiff was an employee within the contemplation of29 U.S.C. § 203(e)(1). Thus,

pursuant to 28 U.S.C. § 1391(b), venue for this action lies in the Middle District,

Southern Division.

      5.     Defendant Wexford Health Sources, Inc.("Defendanr) is a company

registered and doing business in the State of Alabama and has sufficient minimum

contacts with the State ofAlabama that it is subject to service ofprocess in Alabama.

Defendant is engaged in commerce frorn the production of goods as contemplated

by 29 U.S.C. §§ 203(r), 203(s). Therefore, this Court has jurisdiction over

Defendant.
        Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 3 of 8



HI.   STATEMENT OF FACTS

      6.    Plaintiff hereby incorporates by reference each of the allegations

contained in paragraphs 1-5 above.

      7.    Defendant hired Plaintiff McLendon on or about April 1, 2018.

      8.    Plaintiff McLendon       and Defendant ceased their employment

relationship on or about November 18, 2018.

      9.    Defendant employed Plaintiff McLendon as a Mental Health Observer

      10.   At all times during the employment relationship, Defendant classified

Plaintiff McLendon as an hourly paid, non-exempt employee.

      11.   During the two years preceding the filing of this Complaint, Plaintiff

McLendon typically worked over forty hours in a work week.

      12.   Defendant last paid Plaintiff McLendon a regular hourly rate of$14.00

per hour.

      13.   Defendant hired Plaintiff Chislum on or about October 20, 2018.

      14.   Defendant employed Plaintiff Chislum as a Mental Health Observer

      15.   At all times during the employment relationship, Defendant classified

Plaintiff Chislum as an hourly paid, non-exempt employee.

      16.   During the two years preceding the filing of this Complaint, Plaintiff

Chislum typically worked over forty hours in a work week.
         Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 4 of 8



        17.   Defendant last paid Plaintiff McLendon a regular hourly rate of$12.00

per hour.

        18.   Defendant hired Plaintiff Liptrot during July 2018.

        19.   Plaintiff McLendon       and Defendant ceased their employment

relationship during December 2018.

        20.   Defendant employed Plaintiff Liptrot as a Mental Health Observer

        21.   At all times during the employment relationship, Defendant classified

Plaintiff Liptrot as an hourly paid, non-exempt employee.

        22.   During the two years preceding the filing of this Complaint, Plaintiff

Liptrot typically worked over forty hours in a work week.

        23.   Defendant last paid Plaintiff Liptrot a regular hourly rate of $9.25 per

hour.

        24.   Defendant employed Plaintiffs to work at the Easterling Correctional

Facility located in Clio, Barbour County, Alabama.

        25.   Defendant assigned Plaintiffs the job duties of observing inmates

deemed to be a danger to themselves and placed on "suicide watch."

        26.   While observing the inmates, Defendant assigned Plaintiffs the tasks of

charting the distribution of the inmates' medications, the times of their meals, their

showers, and sleeping habits.
        Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 5 of 8



      27.    Plaintiffs' primary duty as a Mental Health Observer is to ensure the

inmates on "suicide watch" do not hurt themselves or others.

      28.    As part of that duty, Defendant required Plaintiffs to actually maintain

visual observation of the inmates at all times.

      29.    As a result of this job duty, Defendant did not allow the Plaintiffs to

leave their post to enjoy a meal break.

      30.    Defendant required Plaintiffs to clock-in and clock-out on a time

recording system designed to record all hours worked.

      31.    Defendant's time recording system automatically deducted thirty

minutes for a meal period.

      32.    Defendant's requirement that Plaintiffs actually maintain visual

observation of the inmates at all times prohibited Plaintiffs from leaving their post

to enjoy an uninterrupted meal period.

      33.    Defendant did not employ sufficient staff to allow Plaintiffs relief to

enjoy a thirty-minute meal period.

IV.   COUNT ONE — FLSA — Overtime Violations

      34.    Plaintiffs hereby incorporate by reference each of the allegations

contained in paragraphs 1-33 above.
         Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 6 of 8



      35.   During the three years preceding the filing of this Complaint,Defendant

was, and currently is, an enterprise engaged in commerce or the production ofgoods

in commerce as defined by 29 U.S.C. 203(s)(1).

      36.   Defendant's gross annual volume of revenue exceeds $500,000.

      37.    At all times relevant to this action, Defendant was an employer of

Plaintiffs McLendon ,Chislum, and Liptrot as defined by 29 U.S.C. § 203(d).

      38.   During the three years preceding the filing of this Complaint, Plaintiff,

and all others similarly situated Mental Health Observers were employees of

Defendant as defined by 29 U.S.C. § 203(e)(1).

      39.   During the three years preceding the filing ofthis Complaint,Defendant

recorded Plaintiffs' hours worked in excess of forty hours for a work week on at

least one or more occasion.

      40.   Defendant failed to pay Plaintiffs McLendon ,Chislum, and Liptrot for

all hours worked in excess of forty in a work week.

      41.    As the result of Defendant's willful and intentional violation of the

FLSA,Plaintiffs have been damaged, suffering loss of overtime pay.

  V. PRAYER FOR RELIEF

      WHEREFORE,Plaintiff respectfully prays for the following relief:

      A.    The Court issue proper process to compel Defendant to answer or

otherwise plead to the allegations contained in the Complaint;
         Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 7 of 8



       B.     This Court award Plaintiffs the amount of unpaid overtime pay, unpaid

overtime premium,unpaid minimum wages,liquidated damages equal to the amount

of all unpaid wages; nominal darnages; and special damages;

       C.     That Plaintiffs be granted judgment against Defendant for all

reasonable attorneys' fees, costs, disbursements and interest; and

       D.     For such other and further relief as this Court deems equitable, proper

and just.




                                              Allen D. Arnold

OF COUNSEL:

 ALLEN D. ARNOLD,LLC
 A Member of The Five Points Law Group, LLC
2151 Highland Avenue South, Ste. 205
Birmingham, Alabama 35205
T:(205)252-1550
F:(205)502-4476
allen@5pointslaw.com


               PLAINTIFF REQUESTS TRIAL BY STRUCK JURY




                                                          OF COUNSEL
       Case 1:19-cv-00623-SRW Document 1 Filed 08/29/19 Page 8 of 8



DEFENDANT'S ADDRESS:
Wexford Health Sources, Inc.
c/o Prentice Hall Corporation System,Inc.
641 South Lawrence Street
Montgomery, AL 36104
